Citation Nr: 9903827	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for homonymous 
hemianopsia, currently evaluated as 30 percent disabling.

2. Entitlement to an increased rating for seizure disorder, 
currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for organic brain 
syndrome with memory loss, dysphasia, and static 
encephalopathy with learning disorder, currently evaluated 
as 10 percent disabling.

4. Entitlement to an effective date for an award of service 
connection for seizure disorder and related disorders, 
prior to December 13, 1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.  

By rating decision dated March 1963, the Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for a seizure disorder.  He was notified of this 
decision and of his right to appeal by a letter dated the 
following month.  A notice of disagreement with that decision 
was not received, and it became final.  In December 1989, the 
veteran sought to reopen his claim for service connection for 
a seizure disorder.  By decision in March 1992, the Board of 
Veterans' Appeals (Board) found that although the 1963 rating 
decision that had become final was supported by the evidence 
then of record and consistent with the applicable law and 
regulations, the evidence could also be interpreted to show 
that a seizure disorder was manifested to a compensable 
degree within one year of separation from service.  Thus, the 
Board granted service connection for seizure disorder on the 
basis of a difference of opinion.  

In a rating decision dated in May 1992, the RO effectuated 
the Board's decision and granted service connection for 
seizure disorder, petit mal type, and assigned a rating of 10 
percent, effective December 13, 1989.  Based on the receipt 
of additional evidence, including the reports of Department 
of Veterans Affairs (VA) examinations, the RO, by rating 
action in January 1993, recharacterized the service connected 
disability as seizure disorder, petit mal type, with visual 
problems, and assigned a 20 percent evaluation, effective 
December 13, 1989.  Following the receipt of additional 
evidence, a hearing officer, in September 1993, granted 
service connection for homonymous hemianopsia.  When 
implementing the decision of the hearing officer, the RO, by 
rating decision in October 1993, assigned a 30 percent 
evaluation for homonymous hemianopsia.  In addition, the RO 
granted service connection for organic brain syndrome with 
memory loss, dysphasia and static encephalopathy with 
learning disorder and assigned a noncompensable evaluation.  
The RO noted that service connection for these disabilities 
was granted on the basis that they were secondary to the 
veteran's service-connected seizure disorder.  The effective 
date for the ratings for these disabilities was December 8, 
1989.  The RO also denied the veteran's claim for an earlier 
effective date for an award of service connection for seizure 
disorder and related disorders.  Finally, by rating decision 
in November 1997, the RO increased the rating for organic 
brain syndrome with memory loss, dysphasia and static 
encephalopathy with learning disorder from noncompensable to 
10 percent.  This increased evaluation was effective December 
8, 1989.  

A review of the record shows that the issue of whether there 
was clear and unmistakable error in the March 1963 rating 
decision which denied service connection for seizure disorder 
was considered in the November 1997 rating action.  The Board 
points out, however, that there is no indication that the 
veteran submitted a notice of disagreement with this 
determination.  In this regard, the Board points out that the 
issue was not considered in the supplemental statement of the 
case issued in December 1997.  Accordingly, the Board is 
without jurisdiction over the issue.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that increased ratings are warranted for 
all the manifestations of his seizure disorder.  At his May 
1997 hearing before the Board and in other statements 
submitted in support of his claim, the veteran has made 
several specific allegations.  He claims that he occasionally 
has petit mal seizures.  His symptoms include memory loss, 
expressive aphasia and twitching in his legs.  He maintains 
that the manifestations are dependent on his levels of 
activity, fatigue and medication.  He notes that he has 
vision problems which impair his ability to read rapidly and 
interfere with his ability to concentrate.  He argues that 
his cognitive functions are severely impaired.  He contends 
that he has seizures on a daily basis.  

The veteran also asserts that an earlier effective date is 
warranted for the grant of service connection for seizure 
disorder and related disorders.  He insists that he handed a 
claim to a representative of the VA in November 1988 when he 
was seen that day at an outpatient treatment clinic.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings for 
homonymous hemianopia, a seizure disorder and organic brain 
syndrome with memory loss, dysphasia and static 
encephalopathy with learning disorder.  In addition, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an effective date for an 
award of service connection for seizure disorder and related 
disorders prior to December 8, 1989.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran is in receipt of the maximum schedular 
evaluation for homonymous hemianopsia.

3. There is no clinical evidence that the veteran has petit 
mal seizures.  His disability is manifested by occasional 
periods of garbled speech.

4. The veteran's organic brain syndrome with memory loss 
dysphasia and static encephalopathy is manifested by 
blocking of speech and mild dementia.  

5. His organic brain syndrome is not more than mild in 
severity, nor is it productive of depressed mood, panic 
attacks or suspiciousness.

6. By rating action in March 1963, the RO denied the 
veteran's claim for service connection for seizure 
disorder, and he was notified of this determination by 
letter in April 1963.  A timely appeal was not received 
and it became final.

7. The veteran was treated at a VA outpatient treatment 
clinic for complaints relating to his seizure disorder on 
December 8, 1989.

8. The veteran submitted a claim for service connection for 
seizure disorder on December 13, 1989.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for homonymous 
hemianopsia is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 6080 
(1998).

2. A rating in excess of 20 percent for seizure disorder is 
not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8911 (1998).

3. A rating in excess of 10 percent for organic brain 
syndrome with memory loss, dysphasia and static 
encephalopathy with learning disorder is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9310 (as in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9326 (1998).

4. The criteria for an award of service connection for 
seizure disorder and related problems prior to December 
13, 1989 have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An Increased Rating for Homonymous Hemianopsia, 
Seizure Disorder and Organic Brain Syndrome With 
Memory Loss, Dysphasia and Static Encephalopathy, 
With Learning Disorder 

The service medical records disclose that the veteran was 
treated for a partial pneumothorax, post thoracotomy and 
infectious mononucleosis.  

A private physician related that he had treated the veteran 
in October 1962.  A history of a head injury received in an 
automobile accident several months earlier was reported.  The 
veteran stated that he began to have typical grand mal 
seizures about one month earlier.  The diagnosis was 
convulsive disorder, possibly post-traumatic in origin.

In a statement dated in November 1962, a private neurologist 
related that he had first examined the veteran earlier that 
month.  It was noted that the veteran had a convulsive 
disorder which he believed might have been caused by a blow 
to the head in an automobile accident about one week prior to 
the first convulsion.  It was noted that an 
electroencephalogram was suggestive of a convulsive disorder.  
It was indicated that the veteran had been placed on 
Dilantin.  

In a statement dated December 1962, a private physician 
indicated that he had treated the veteran in July of that 
year.  It was noted that the veteran had been seen in the 
emergency room of a private hospital.  The veteran related a 
history of having fainted or "passed out."  When the 
examiner arrived, the veteran had already recovered.  The 
veteran gave an additional history of a recent discharge from 
service and noted that he was still convalescing from a 
thoracotomy for spontaneous pneumothorax followed and 
complicated by infectious mononucleosis.  It was the opinion 
of the examiner that the veteran was in a severe state of 
exhaustion and malnutrition and obviously had not recovered 
from his previous illness.   

The veteran was afforded a neuropsychiatric examination by 
the VA in January 1963.  The veteran complained of dizziness 
and recurring seizures since May 1962.  He did not refer to 
other concomitants such as falling, tongue biting, self-
injury or soiling himself.  He described having four such 
seizures in the previous nine months.  The veteran indicated 
that he underwent chest surgery in "1961" and was inclined 
to believe that he had a dizzy spell once after surgery.  
Following the examination, the diagnosis was seizure 
disorder, mild.   

In August 1988, the veteran was admitted to a private 
hospital for embolization of a left parieto-occipital 
arterial venous malformation.  It was indicated that the 
veteran had had a seizure disorder since 1961, consisting of 
petit mal episodes and tonic-clonic seizures proceeded by 
visual aura.  The veteran had been placed on medication in 
1970 with complete resolution of the seizures.  He stopped 
taking the medication on his own in 1980 and had a long, 
generalized, tonic-clonic seizure.  A CT scan at that time 
and an angiogram revealed a large left parieto-occipital 
arterial venous malformation that was inoperable.  During the 
hospitalization, he underwent a cerebral arteriogram with 
embolization of the arterial venous malformation.  He 
developed mild fluent aphasia and a right homonymous visual 
field defect.  The diagnoses were status post embolization of 
an arterial venous malformation, slight dysphasia and right 
homonymous hemianopsia.    

The veteran was again hospitalized at a private facility in 
July 1989.  He related a history of tonic-clonic seizures 
dating to 1962.  It was noted that he had one seizure in 1962 
and a second in 1981, both of which were post-traumatic.  It 
was indicated that he had done well since the August 1988 
hospitalization, with virtual complete resolution of the 
dysphasia and hemianopia.  He returned for a repeat 
embolization and additional surgery.  

In a statement dated March 1991, a VA physician indicated 
that the veteran's seizures began shortly after a minor head 
and chest injury.  

Based on this evidence, the Board granted service connection 
for a seizure disorder on the basis of a difference of 
opinion.  The Board concluded that the medical evidence 
established that the seizure disorder was present to a 
compensable degree in 1962, within one year following the 
veteran's discharge from service.   

By rating action in May 1992, the RO implemented the Board's 
decision and granted service connection for seizure disorder, 
petit mal type.  A 10 percent evaluation was assigned 
pursuant to the provisions of Diagnostic Code 8911 of the 
VA's Schedule for Rating Disabilities.  The rating was 
effective December 13, 1989.

The veteran was afforded a VA examination for the eyes in 
July 1992.  Corrected visual acuity was 20/20, bilaterally.  
It was noted that extraocular movements were full.  The 
diagnosis was right, homonymous inferior quadrantanopia, 
status post embolization of partial arterial venous 
malformation.    

A VA neurological examination was conducted in August 1992.  
The veteran reported that the aphasia and word finding 
difficulties he experienced following surgery in the late 
1980's had persisted and occasionally worsened with stress.  
The homonymous hemianopsia came and went and occasionally was 
worsened with simple partial seizure activity.  The veteran 
also reported some trouble with calculations which had been 
long-standing.  He complained of trouble with visual memory 
and had trouble reading something and remembering it.  He 
described a similar type of seizure, although he said they 
occasionally consisted of formed hallucinations of small 
children of little dogs on the right side of his visual 
field.  He had problems with his vision and occasionally fell 
secondary to his visual field difficulties.  On neurologic 
examination, the veteran was alert, oriented and fluent.  He 
had occasional word blocking and word finding difficulties.  
He appeared to have intermittent trouble with naming.  He had 
homonymous hemianopsia of the right visual field.  The 
impression was that the veteran had simple versus complex 
partial seizure disorder secondary to an arterial venous 
malformation in the left parietal occipital head region.  The 
seizures persisted at a rate of approximately one per week at 
that time of the simple to complex partial seizures.  He did 
not have generalized tonic-clonic seizures very often.  He 
remained on medication.  It was noted that the veteran's 
visual hallucinations and homonymous hemianopsia were 
certainly related to the arterial venous malformation.  It 
was indicated that the hallucinations as well as the 
hemianopsia might be a manifestation of the seizure disorder.   

A VA general medical examination was also conducted in August 
1992.  The veteran related that he had been having trouble 
with petit mal seizures and epilepsy since 1963.  He claimed 
that he had trouble with expressive aphasia and weakness on 
the right side of his body.  He complained of weakness in the 
right hand and right leg.  Following an examination, the 
diagnoses were seizure disorder with a history of petit mal 
seizures two or three times a week and episodes of 
narcolepsy.  It was indicated that the veteran stated he had 
a great deal of difficulty reading due to homonymous 
hemianopsia.   

Based on the evidence summarized above, the RO, in a rating 
decision in January 1993, recharacterized the veteran's 
service connected disability as seizure disorder, petit mal 
type, with visual problems, and increased the rating to 20 
percent pursuant to Diagnostic Code 8911.  The increased 
rating was effective December 13, 1989.

A neuropsychological evaluation was conducted in February 
1991, and the report was received by the VA in May 1993.  It 
was indicated that the veteran experienced difficulty 
formulating thoughts, phrases and sentences since his 
surgeries.  He stated that his reasoning and abstraction 
skills were impaired.  The veteran also noted problems with 
forgetfulness and decreased concentration.  He indicated that 
he experienced depression, anxiety and irritability which he 
attributed to his perceived decreased cognitive abilities.  
He related that his sleep and appetite were good and his 
weight was stable.  It was observed that the veteran's affect 
was appropriate.  His speech was coherent, articulate and 
goal-directed.  Mild word finding difficulty was noted.  
Following testing, it was concluded that the veteran was 
functioning in the average range of intellectual functioning.  
There were impairments in the areas of verbal learning, 
visuographic sequencing for maintaining cognitive set and 
dexterity on the right.  There were milder impairments in 
verbal recall, delayed non-verbal recall and dexterity on the 
left.  Cognitive functioning was adversely affected by slower 
rate of auditory processing and slowed mental tracking.  It 
was noted that depression and emotional distress might 
contribute to the veteran's cognitive dysfunction.  The 
diagnoses were mild to moderate static encephalopathy with 
learning disorder, left parieto-occipital arterial venous 
malformation and adjustment disorder with depressed mood.    

VA outpatient treatment records dated in 1988 and 1989 were 
received in June 1993.  These records note that the veteran 
was seen on December 8, 1989 and stated that he usually had 
one petit mal seizure at the end of a day.  He also reported 
episodes of extreme drowsiness.  The assessment was seizure 
disorder, tonic-clonic seizures and petit mal seizures.  

A VA eye examination was conducted in July 1993.  The veteran 
reported that his visual field deficit was permanent 
following the surgery in 1988.  He complained of difficulty 
reading because he lost his place on the page.  Corrected 
visual acuity was 20/25 in the right eye and 20/20 in the 
left eye. Visual field testing revealed right homonymous 
hemianopsia.  The pertinent diagnosis was right homonymous 
hemianopsia, probably vascular in origin.  The examiner 
commented that the veteran had a history of arterial venous 
malformation and was status post surgery with a resultant 
hemianopsia.  It was further indicated that the homonymous 
hemianopsia limited his visual field to the right.   

The veteran was afforded a VA examination for epilepsy and 
narcolepsy in 1993.  He reported two to three episodes per 
week of confusion without loss of consciousness which could 
last from minutes to hours and were followed by a need to 
sleep.  He had not had episodes of loss of consciousness or 
generalized tonic-clonic activity with incontinence or tongue 
biting.  Following each episode, he took a 15 to 20 minute 
nap and felt refreshed.  He was on Dilantin, but still 
experienced these episodes of confusion.  In addition to the 
spells of confusion which he attributed to seizure activity, 
the veteran reported right homonymous hemianopsia with 
frequent minor trauma to the right side secondary to visual 
neglect.  He also complained of difficulty with reading, 
comprehension and speed, and some motor difficulty with his 
right hand.  A mental status examination showed that the 
veteran was alert and oriented times four.  His speech was 
fluent with some blocking and word finding difficulty without 
paraphasias.  He was able to recall remote events well.  His 
immediate memory was intact.  Serial sevens were performed 
slowly and with multiple errors.  His judgment appeared to be 
intact.  The report noted that "visual fields with right 
homonymous hemianopsia to moving fingers, [was] worse 
inferiorly than superiorly."  He had some preserved vision 
in his upper right visual field.  Acuity was grossly intact.  
Vibration and sensation were slightly decreased at the toes, 
bilaterally.  The impressions were mild expressive aphasia 
with mild dyscalculia; memory intact to gross testing; left 
parieto-occipital arterial venous malformation; partial right 
homonymous hemianopsia, worse inferiorly; possible simple 
partial seizures; and otherwise, normal neurological 
examination.    

The veteran was afforded a VA examination of the brain in 
July 1993.  On mental status evaluation, the veteran was 
somewhat tense and a little over-productive and at times a 
bit digressive, having some problems organizing and 
expressing his thoughts.  However, he answered questions 
relevantly and volunteered fairly pertinent information.  His 
speech was rather dysarthric at times, and was worse under 
stress or when fatigued.  His concentration was improved, as 
was his expression, by medication.  He had mild irritability 
from time to time and a faint paranoid coloring; these were 
part and parcel of the organic brain syndrome.  They were not 
a major concern, nor was his depression.  His anxiety 
appeared to the examiner to be appropriate to his situation 
and condition.  The diagnosis was organic brain syndrome with 
some anxiety and depression, and with some organic 
personality elements.  It was indicated that the veteran's 
incapacity was mild to moderate perhaps for psychiatric 
reasons.    

Based on the evidence summarized above, a hearing officer, in 
September 1993, assigned a separate 30 percent evaluation for 
homonymous hemianopsia.  This determination was effectuated 
by the RO in a rating action dated later that month.  In 
addition, the RO granted service connection for organic brain 
syndrome with memory loss, dysphasia and static 
encephalopathy, with learning disorder, and assigned a 
noncompensable evaluation.  The Board notes that the 
veteran's vision problems had previously been included in the 
underlying seizure disorder.   

A VA eye examination was conducted in December 1995.  The 
veteran reported that he had difficulty at times reading.  No 
other complaints were indicated.  Corrected visual acuity was 
20/20, bilaterally.  Following an examination, the diagnosis 
was right homonymous hemianopsia secondary to brain vascular 
anomaly.  

The veteran was afforded a VA examination for the brain in 
December 1995.  It was noted that the veteran's problem went 
beyond the seizure disorder.  It was indicated that he had 
developed some  mental functioning problems, such as 
stuttering or stammering, difficulty expressing himself and 
periodic problems with memory and the ability to understand 
abstract reasoning.  The examiner noted that the veteran was 
a lawyer and had obtained a doctorate degree in 
jurisprudence.  An examination disclosed a strange mixture of 
obvious organic brain syndrome and, at the same time, 
advanced intelligence.  The veteran had a speech impediment 
with stuttering and occasional blocking.  Nevertheless, when 
he was able to talk fluently, he demonstrated an advanced 
vocabulary and sentence construction.  He was very familiar 
with medical matters and understood well his own problems.  

A cranial nerve examination showed the right homonymous 
hemianopsia.  A funduscopic examination showed no overt 
abnormalities.  It was reported that the hemianopsia had 
originated from the complications of his arterial venous 
malformation, which was located in the left area of the brain 
between the parietal and occipital lobes.  The rest of the 
cranial nerve examination was normal.  Occasionally, when he 
smiled, the veteran showed a mild facial asymmetry, with 
smoothing of the right side.  Also, on close observation, 
minimal protrusion of the left eyeball could be seen.  A 
motor examination showed good strength and coordination.  No 
gross sensory deficit was found, although probably on very 
fine pinprick testing here and there, a small area of loss of 
sensation could be found.  The examiner noted that he did not 
spend time finding this.  On gross examination, he had no 
sensory deficits.  Reflex examination showed essentially 
absent reflexes, which were symmetrical, and therefore he 
could not attribute too much significance to this because of 
the symmetrical presence.  

A very brief and superficial mental status evaluation showed 
that the veteran was oriented, but somewhat evasive with his 
answers.  The examiner concluded that the veteran's 
neurological deficit was actually restricted to his visual 
field and visual acuity.  He had right homonymous hemianopsia 
and an obvious organic brain syndrome.  The diagnostic 
impressions were right homonymous hemianopsia, secondary to 
arterial venous malformation, seizure disorder, possibly 
secondary to his arterial venous malformation, and organic 
brain syndrome.  

An electroencephalogram at a VA clinic in January 1996 was 
normal in the awake state.  No epileptic form of discharge or 
focal or hemispheric asymmetry was noted.   

A VA psychiatric examination was conducted in April 1997.  
The veteran claimed that he had periodic memory problems and 
some difficulty understanding abstract reasoning.  On 
neurological evaluation, the veteran's general behavior 
exhibited some mixture of obvious dementia and at the same 
time advanced intelligence.  The veteran had a speech 
impediment with stuttering and occasional blocking of his 
self-expression.  Generally, he was able to explain his 
thoughts, and fluent speech was frequently observed.  He had 
advanced vocabulary and sentence construction.  He showed 
some right homonymous hemianopsia, but the funduscopic 
examination revealed no abnormalities.  The rest of the 
neuro-vascular examination was normal.  On the right side, 
some mild carotid bruit was noted.  He had a mild facial 
asymmetry when he smiled with "smoothening" of the facial 
muscles of the right side.  On close observation, minimal 
protrusion of the left eyeball was also noted.  These changes 
were noticed on scrutiny but actually the general observation 
was well within acceptable normal limits.  There was a 
minimal amount of tremor noted on the left side on finger to 
nose test.  Reflex examination showed essentially absent 
reflexes, but this absence was symmetrically distributed and 
therefore did not mean abnormal.  The examiner indicated that 
the veteran's neurological examination was within normal 
limits with some minimal so-called soft signs present.  The 
diagnoses were arterial venous malformation and mild 
dementia.  

On VA eye examination in April 1997, the veteran reported 
that his visual field was stable.  Corrected visual acuity 
was 20/20, bilaterally.  External ocular movements were full.  
A slit lamp examination showed that the lenses were clear.  
The macula and vessels were normal in each eye.  The 
diagnoses were stable right homonymous hemianopsia and normal 
eye examination otherwise in each eye.  

A VA examination for epilepsy and narcolepsy was conducted in 
September 1997.  It was reported that the veteran's seizure 
disorder was a major motor-type, which was actually 
controlled, but not completely, with anti-convulsant 
medication.  The veteran also showed some narcoleptic 
syndrome.  It was indicated that he became sleepy and that 
this was treated with medication.  A neurological evaluation 
showed that the veteran talked intelligently.   He had an 
excellent vocabulary and sentence construction, but 
occasionally he became garbled for a few words, but then was 
able to correct himself.  He was aware of this occasional 
trouble in his speech.  His little slips and speech problems 
were still noticeable.  The cranial nerve examination showed 
the right homonymous hemianopsia, which was almost just a 
"quadrantictield" instead of a full hemianopsia.  It was 
reported that the veteran had a seizure disorder as a result 
of an arterial venous malformation, but that otherwise, his 
neurological deficit was his visual problem.  It was noted 
that this did not prevent him from remaining a practicing 
lawyer.  His occasional speech problem might exert 
disadvantages, but did not disturb him from understanding 
legal problems.  The examiner commented that he did not 
diagnose dementia in the veteran.  An electroencephalogram 
revealed some borderline qualities, but no seizure patterns 
appeared.  The diagnostic impressions were status post 
arterial venous malformation with residual seizure disorder 
of the major-motor type; mild degree of narcolepsy; mild 
occasional speech disturbance, secondary to the arterial 
venous formation; and, otherwise, a normal mental status 
evaluation.  It was concluded that the seizure disorder was 
partially controlled.  

In an addendum to the September 1997 examination report, the 
examining physician noted the following month that the 
residue type of seizure was probably caused by a scar tissue 
remaining after the veteran's surgery.  The major type of 
seizure was controlled, so the examiner indicated that he 
could not talk about the frequency of major type of seizures.  
The veteran had some abortive-type of non-specific seizure 
manifestations, mostly in the form of garbled speech.  During 
his interview with the veteran, the examiner noted that the 
veteran twice hardly became able to announce a word, but in a 
few seconds, he was able to collect himself.  This occurred 
almost daily to the veteran, particularly when he was tired 
and or tense or subjected to prolonged work.  It was not 
quite clear how to classify this residual and probably 
abortive type of minor manifestations which occurred daily.  
He certainly did not have petit mal seizures.  The examiner 
indicated that petit mal was a very specific type of seizure 
characterized by short absences when the patient lost contact 
with outside reality for a few seconds, but after a few 
seconds or a minute, he was able to resume prior activity.  
It was also characterized by specified 
electroencephalographic appearance in the form of three 
cycles per second spike and dome manifestations, and the 
veteran did not have this.  It was not correct to say that 
the veteran had petit mal seizures.  The examiner commented 
that the veteran's disability did not interfere with his 
daily work.  The veteran was also being treated for a mild 
form of narcolepsy.

By rating decision dated November 1997, the RO assigned a 10 
percent evaluation for organic brain syndrome with memory 
loss, dysphasia and static encephalopathy with learning 
disorder.  The ratings for his other service connected 
disabilities were confirmed and continued.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation is assignable for impairment of field 
vision, homonymous hemianopsia.  Diagnostic Code 6080.  This 
is the maximum rating assignable.  

The eye examinations which have been conducted by the VA 
confirm that the veteran has homonymous hemianopsia.  The 
fact remains, however, that he is already in receipt of the 
maximum schedular evaluation provided for this disability.  
He has not furnished any evidence which demonstrates that a 
higher rating should be assigned.  Accordingly, the Board 
concludes that the weight of the evidence is against the 
claim for an increased rating for homonymous hemianopsia.

Epilepsy, petit mal.                                                   
Rate under the general rating formula for minor 
seizures.                  
Note (1): A major seizure is characterized by the 
generalized              
tonic-clonic convulsion with unconsciousness.                             
Note (2): A minor seizure consists of a brief 
interruption in              
consciousness or conscious control associated with 
staring or             
rhythmic blinking of the eyes or nodding of the head 
("pure"            
petit mal), or sudden jerking movements of the arms, 
trunk, or            
head (myoclonic type) or sudden loss of postural control                  
(akinetic type).                                                          

General Rating Formula for Major and Minor Epileptic 
Seizures:             

At least 1 major seizure in the last 6 months or 2 in 
the last      	40%   
year; or averaging at least 5 to 8 minor seizures 
weekly.               

At least 1 major seizure in the last 2 years; or at 
least 2         		20%   
minor seizures in the last 6 months.                                    

A confirmed diagnosis of epilepsy with a history of 
seizures..      	10%   
Note (1): When continuous medication is shown necessary 
for the            
control of epilepsy, the minimum evaluation will be 10 
percent.           
This rating will not be combined with any other rating 
for                
epilepsy.                                                                 
Note (2): In the presence of major and minor seizures, 
rate the            
predominating type.                                                       
Note (3): There will be no distinction between diurnal 
and                 
nocturnal major seizures.  

A review of the record shows that when the veteran was 
examined by the VA in August 1992, he reported at that time 
that he was having approximately one seizure per week.  The 
examiner described the seizures as simple to complex partial 
seizure type.  It was reported that the veteran did not have 
generalized tonic-clonic seizures very often.  Subsequent VA 
examinations indicate that the veteran described episodes of 
confusion without loss of consciousness.  The Board points 
out that following the December 1995 VA examination, the 
examiner indicated that the veteran's neurological deficit 
was limited to his visual field.  During the most recent VA 
neurological examination, conducted in September 1997, it was 
indicated that the veteran's seizure disorder was controlled, 
although not completely, with medication.  It is significant 
to point out that the examining physician submitted an 
addendum to his examination report in October 1997.  He 
commented that the veteran did not have petit mal seizures.  
He specifically described the symptoms which would be 
necessary to conclude that a person had a petit mal seizure 
and stated that the veteran did not have those symptoms.  In 
the absence of competent medical evidence demonstrating that 
the veteran has had 5 to 8 minor seizures weekly, as required 
to assign a higher rating, there is no basis on which it may 
be concluded that an increased rating is warranted.  

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Organic Mental Disorders:                     

Definite impairment of social and industrial adaptability                              
	30%   
         
Mild impairment of social and industrial capacity			
	10%
38 C.F.R. § 4.132, Diagnostic Code 9310.

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.   However, it is 
possible to quantify the degree of impairment which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social 
and industrial impairment in each of the categories of mental 
disabilities.  VA O.G.C. Prec. Op. 7-89 (March 8, 1989).  The 
effect of the change was that the new rating criteria were 
more favorable to appellant veterans.  See Clark v. Derwinski, 
2 Vet. App. 166, 169 (1992):  " . . . the new rating criteria 
are most favorable to appellant."  

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     

Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9424.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."  The Board has therefore 
examined the three versions of the VA Schedule for Rating 
Disabilities in light of Karnas.  As noted above, the Court 
has previously held that the rating criteria which were 
effective on February 3, 1988 were more favorable to veterans 
than the previous rating criteria.  See Clark, 2 Vet. App. at 
169; see also Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  Because of the relatively recent promulgation, the 
1996 rating criteria have not yet been subjected to similar 
Court scrutiny.

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, 
Bernard held that the Board could not adjudicate questions 
which had not been first decided by the RO.  In deciding 
whether adjudication is permissible, the Board must first 
determine whether an appellant would be prejudiced by such 
action.  See VA O.G.C. Prec. Op. 16-92; Bernard, 4 Vet. App. 
at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.   

A review of the record shows that regardless which criteria 
is employed, a higher rating is simply not warranted by the 
record.  In this regard, the Board points out that the 
veteran is still able to work as a practicing attorney.  
Although his disability apparently causes him to stumble over 
some words, he is apparently able to correct this readily.  
The recent examination reports have demonstrated that he is 
able to speak quite intelligently, with an excellent 
vocabulary and sentence construction.  There is no indication 
in the record that the veteran has any difficulty in 
comprehending matters.  The Board also notes that following 
the September 1997 VA examination, it was concluded that the 
veteran had only a mild, occasional speech disturbance and 
that his mental status examination was otherwise normal.  It 
cannot be concluded, therefore, that his disability results 
in more than mild impairment.  There is no recent objective 
evidence of any psychiatric complaints.  

In considering the veteran's claim pursuant to the criteria 
which have been in effect since November 1996, the Board 
notes always were that there is no evidence of depressed 
mood, anxiety, suspiciousness or anxiety attacks.  His 
symptoms cannot be characterized as more than mild.  The 
evidence in support of the veteran's claim consists of 
statements he has made regarding the severity of his organic 
brain syndrome.  In contrast, the medical evidence fails to 
demonstrate that his symptoms are more than mild in severity.  
The Board concludes, therefore, that the preponderating 
weight of the evidence is against the claim for increased 
rating for organic brain syndrome.  

In arriving at the foregoing determinations, the Board has 
given due consideration to the veteran's testimony given at 
the time of the May 1993 hearing before the RO and the May 
1997 hearing before the undersigned acting Board Member.  The 
Board does not doubt the sincerity of the veteran's 
statements.  Such testimony, however, while informative, when 
viewed in conjunction with the entire medical evidence 
presently in the file, does not provide a persuasive basis 
for a grant of the benefits sought in light of the evidence 
as a whole.  


II.  An Effective Date for an Award of Service 
Connection for Seizure Disorder, Prior to December 
13, 1989

Factual background

By rating decision in March 1963, the RO denied the veteran's 
claim of entitlement to service connection for seizure 
disorder.  He was notified of this decision and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not received.  

The veteran sought to reopen his claim for service connection 
for residuals of a seizure disorder on December 13, 1989.  

By decision in March 1992, the Board granted the veteran's 
claim for service connection for a seizure disorder.  It was 
concluded in that determination that the evidence provided a 
basis for a difference of opinion and that it might be 
concluded that the seizure disorder was manifested to a 
compensable degree within 1 year following the veteran's 
discharge from service.  

The determination of the Board was effectuated by the RO in a 
May 1992 rating action.  In that rating decision, service 
connection for seizure disorder, petit mal type, was granted, 
and an effective date of December 13, 1989 was assigned.  

In the October 1993 rating decision, the RO assigned an 
effective date of December 8, 1989, for the award of service 
connection for homonymous hemianopsia and organic brain 
syndrome with memory loss, dysphasia and static 
encephalopathy with learning disorder.  

Analysis

The effective date of an award of service connection based on 
difference of opinion as to decisions which have become final 
(by appellate decision of failure to timely initiate and 
perfect an appeal) prior to receipt of an application for 
reconsideration or to reopen, the date of receipt of such 
application or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(h).

Whenever an adjudicative agency is of the opinion that a 
revision or an amendment of a previous decision is warranted, 
a difference of opinion being involved rather than a clear 
and unmistakable error, the proposed revision will be 
recommended to Central Office.  38 C.F.R. § 105(b) (1998).

As noted above, service connection for seizure disorder was 
granted by the Board in a March 1992 decision on the basis of 
a difference of opinion.  Under such circumstances, the 
proper effective date for the award of service connection is 
the date of receipt of the reopened claim.  In this case, 
that clearly is December 13, 1989.  The Board notes that the 
effective date for the award of service connection for 
homonymous hemianopsia and organic brain syndrome was 
December 8, 1989. 

Although the veteran insists that he handed a claim to a 
representative of the VA in November 1988 when he was seen 
that day at an outpatient treatment clinic, a review of the 
claims file fails to disclose such a claim.  Further, there 
is no evidence in the claims file to support this allegation. 
There is a presumption of regularity that government 
officials have properly discharged their official duties.  
See United States v. Chemical Foundation, Inc. 272 U.S. 1, 
14-15 (1926).  Absent clear evidence to the contrary, 
therefore, the Board has no basis upon which to find that a 
claim was submitted prior to December 13, 1989.  

In summary, the veteran has not provided any rationale on 
which an earlier effective date may be assigned for his 
seizure disorder or the related disabilities.  In Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  
Accordingly, the Board concludes that an earlier effective 
date is not warranted.


ORDER

An increased rating for homonymous hemianopsia, seizure 
disorder and organic brain syndrome with memory loss, 
dysphasia and static encephalopathy with learning disorder is 
denied.  

An effective date for an award of service connection for 
seizure disorder and related disorders prior to December 13, 
1989 is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


